ICJ_033_GuardianshipInfantsConvention_NLD_SWE_1958-11-28_JUD_01_ME_01_FR.txt. 74

OPINION INDIVIDUELLE DE M. BADAWI

Je suis d'accord tant sur le dispositif que sur les motifs de l'arrêt
de la Cour. Pour motiver sa décision, la Cour n’a pas estimé néces-
saire de se prononcer sur l'interprétation de la loi sur l'éducation
protectrice comme une loi d'ordre public ayant un but de garantie
sociale, ainsi que de la Convention de 1902 comme comportant
une réserve tacite autorisant à faire échec, pour motif d'ordre
public, à l’application de la loi étrangère reconnue compétente
pour régir le rapport de droit considéré. Elle s’est contentée d'établir
une analyse serrée et approfondie des différences entre l’objet de la
Convention et celui de la loi. Vu ces différences, la Cour a considéré
que la Convention ne pouvait pas mettre la loi en échec, sans comp-
ter que sans la prévalence de la loi, on aboutirait à une solution
négative suivant laquelle la mineure perdrait en Suède, où elle a
sa résidence, à la fois le bénéfice de la loi sur l'éducation protectrice
ainsi que celui du système néerlandais correspondant de mise sous
surveillance, ce système ne s'appliquant qu'aux Pays-Bas par les
organes nationaux néerlandais.

Pour ma part, j'estime que cette seule justification n’est pas
décisive, car en dehors des différences entre la convention et la loi,
il y a que l’application de celle-ci affecte les effets de la convention.
Il y a donc opposition entre les deux actes et nécessité de faire
prévaloir l’un sur l’autre.

Or, la loi est un acte national, alors que la Convention est un
acte international. Celle-ci jouit d’une présomption de primauté, et
il est de jurisprudence constante qu’un État ne peut se soustraire
aux obligations établies par une convention internationale en
invoquant sa propre loi, fût-ce même sa propre constitution.

Il ne suffit donc pas que l’objet de la loi soit différent de celui
de la Convention. Il faut, en outre, considérer soit que cette loi
particulière serait supérieure à la Convention, soit que la Conven-
tion devrait s’interpréter comme comportant une réserve implicite
autorisant dans certains cas de donner la préférence à la lex fort,
en d’autres termes, que la loi constituant la lex fort soit une loi
d’ordre public. ;

La première explication est évidemment à exclure. Resterait la
deuxième. Or, malgré son incongruité apparente en matière de
conventions internationales, la notion des lois d’ordre public est une
notion courante en droit international privé.

Elle est universellement reconnue dans les systèmes hationaux
des conflits de lois comme inséparable de ces systèmes, nonobstant

23
75 CONVENTION DE 1902 (OPIN. INDIV. DE M. BADAWI)

qu’on estime que cette formule générale d’ordre public est une
notion vague, indéfinie, relative et variable selon les lieux et les
temps.

En est-il de même dans les conventions internationales relatives
au systéme de conflit de lois? A la vérité, les conventions inter-
nationales en cette matière ne tendent qu’à l’unification du système,
sans créer des obligations spécifiques. Elles constituent simplement
un alignement des États sur une solution uniforme, sans changer la
nature de cette solution, telle qu’elle est généralement adoptée dans
les législations nationales.

On semble toutefois mettre en doute la constance de cette conclu-
sion dans les conventions internationales. D’aucuns estiment que,
dans la Convention de 1904 sur les successions, signée par les repré-
sentants d’un grand nombre d’Etats, l’article 6 relatif à l’ordre
public, élaboré tant de fois, aurait fait échouer la convention, car
elle ne fut jamais ratifiée, et qu’en 1913 la France aurait dénoncé
les trois conventions de 1902, également pour une question d’ordre
public.

Quoi qu'il en soit, il est assez significatif de constater que les
conventions récentes de droit international privé prévoient expres-
sément l'exception de l’ordre public. .

Certes, lors de l'élaboration de la Convention de 1902 sur la
tutelle, il y eut de longs débats sur l'adoption d'une formule géné-
rale d'ordre public. Le courant d'opinion opposé à son inclusion
dans la convention l’a remporté en invoquant son vague et sa
généralité ainsi que la crainte que les tribunaux nationaux ne
réduisent la convention à néant en donnant à la formule une inter-
prétation large. Suivant cette opinion, la convention aurait adopté
un système de spécialisation en prévoyant les seuls cas qui méritent
d’être retenus comme exception à la règle générale établie par
l’article premier de la Convention.

On a cité les articles 3, 6 et 7 de la Convention comme des cas
où, en vertu de l’ordre public, la loi nationale serait exclue. Suivant
cette interprétation, en aucun autre cas pareille exception ne se
justifierait.

A la vérité, en dehors de l’alinéa 2 de l’article 6, il ne s’agit, dans
les dispositions des articles 3 et 7, que de modalités ou d’hypothèses
où on ne pourrait pas envisager l’application de la loi nationale, non
pour des raisons d'ordre public, mais pour les données afférentes
aux hypothèses elles-mêmes. Dans l’article 3, c’est par suite du
défaut de la loi nationale que la loi du lieu serait appliquée, alors
que dans l’article 7 il ne s’agit que des mesures provisoires prises
en attendant l’organisation de la tutelle conformément à la loi
nationale ou des mesures prises dans les cas d'urgence.

Abstraction faite de cet argument tiré de la Convention et sur
la base des débats des Conférences de La Haye, faut-il conclure
qu’en l'absence d’une exception d’ordre public expressément prévue
dans la convention, pareille exception ne devrait pas être admise ?

24
76 CONVENTION DE 1902 (OPIN. INDIV. DE M. BADAWI)

Mais aucune spécialisation ne saurait être suffisante ou adéquate
pour répondre aux besoins de la vie juridique, car les cas d'ordre
public ne peuvent être déterminés par voie d’énumération anticipée.
Les contingences humaines qui peuvent créer une opposition entre
une règle déterminée par le système adopté sur les conflits des lois
et une autre règle du Lex fort sont nombreuses et souvent. impré-
visibles, sans compter que des législations nouvelles pourraient
créer des cas où pareille opposition peut se vérifier.

L'absence d’une formule générale d’ordre public ne saurait donc
être interprétée comme une négation de cette réserve. En effet,
cette réserve implicite fait partie de la structure technique du droit
international privé qui, en réglant le conflit entre deux systèmes de
droit par une acceptation globale de l’un d’eux, ne peut éviter un
autre conflit entre une règle particulière du système choisi et une
autre du lex fori. Or c’est précisément l'exception de l’ordre public
impliquée dans tout système de conflits de lois qui constitue le
critère du règlement de ce dernier conflit, prévisible mais non déter-
minable à l’avance.

Mais si l’abstention de prévoir l'exception de l’ordre public dans
une convention ne signifie pas que celle-ci en nie l'existence, l’omis-
sion aurait pu, dans l'esprit de ses protagonistes, servir comme
moyen de minimiser les violations de la convention qui résulte-
raient d’une utilisation abusive de l'exception. Peut-être pensait-on
que sans un arbitrage volontairement consenti par les parties
contractantes des conventions de La Haye, en cas d’abus d'emploi
de l’exception, procédé éminemment encombrant, coûteux et peu
approprié, celles-ci n’auraient pu obtenir justice.

Nonobstant cette réserve mentale probable, le silence de la
Convention sur l’exception n’a à aucun moment pu s'entendre
comme une négation de son existence. La conviction qu’elle serait
admissible sous une forme ou sous une autre n’a pas cessé parce que

l'exception est inséparable du système de conflit des lois.

En fait, exclure l'exception d’ordre public dans l'application
d’une convention internationale sur le conflit des lois ne se conçoit
qu’en prétant aux États contractants l'intention implicite d’accep-
ter l’obligation de ne réserver pour leur propre action souveraine
aucun droit d'appliquer des règles de leur propre législation qui
puissent directement ou indirectement aller à l'encontre des effets
de l’application de la convention.

Or, pareille interprétation n’est ni admissible ni conforme à la
réalité des faits. Elle n’est pas admissible parce qu’elle tend à
refuser l'implication de l’exception de l’ordre public pour lui subs-
tituer une implication plus grave.

25
77 CONVENTION DE 1902 (OPIN. INDIV. DE M. BADAWI)

Elle n’est pas conforme à la réalité des faits parce que même le
plus extravagant des adversaires de l’exception ne peut contester
que certaines limitations à l'application de la convention existent
en fait, notamment en matière pénale, nonobstant que ces limitations
n'ont pas été expressément prévues et qu’elles ne peuvent résulter
que d’une interprétation par implication. Sans tenter une définition
de l’ordre public, que les conférences n’ont pas réussi à établir,
il n’est pas difficile d'admettre que les limitations qui peuvent se
justifier par des raisons analogues ou aussi valables que la limi-
tation précitée devraient bénéficier du même traitement. Il s'agirait
d’une comparaison entre l'obligation résultant de la convention et
la loi locale. Si les tribunaux d’un État contractant, sous le contrôle
éventuel d’une juridiction internationale, estiment que la loi, vu
son importance et sa gravité, ne devrait pas s'appliquer aux seuls
nationaux, soit comme droit ou privilège, soit comme obligation
ou charge, mais à tous les habitants du territoire en tant que loi
d'ordre public, on ne saurait considérer qu'ils contreviennent aux
intentions des États contractants en faisant prévaloir la loi sur la
convention. En fait, c’est une question d'espèce de convention et
de loi.

*
* *

I suffit, en ce qui concerne l’affaire actuelle, de rappeler que les
Pays-Bas reconnaissent, nonobstant l’omission de toute allusion à
l'exception dans la Convention, qu'il n’y a pas lieu d’invoquer
celle-ci au nom de la garde d’un enfant sous tutelle contre l’exécu-
tion d’une peine ou d’une mesure de réforme prononcée contre
lui pour une infraction qu’il aurait commise, de même qu’ils recon-
naîtraient que l'éducation protectrice exercée dans les cas b}, c)
et d), visés à l’article 22 de la loi suédoise du 6 juin 1924, ferait
échec à l'application de la Convention mais non le cas a), qui est
celui d’Elisabeth Boll, parce que ce cas ne vise que l'intérêt privé
de l'enfant et qu’ainsi il constituerait un cas de tutelle et partant
une tutelle rivale de celle prévue à l’article premier de la Conven-
tion.

Mais il est arbitraire, où la loi a traité les divers motifs sur un
même pied d'égalité, de considérer que l’un se rattache à l'intérêt
privé de l'enfant, alors que les autres visent les intérêts de la
société, surtout en tenant compte de l’évolution des idées au sujet
de l'enfance et de la jeunesse.

Comment, d’autre part, et sur quelle base déterminer la gravité
respective des motifs prévus par l’article 22, lorsque la loi établit
et met à la disposition de l’ office des mesures qui ne sont pas sub-
ordonnées à la différence des motifs — pour tel motif, telle mesure —
mais uniquement à l’opportunité de la mesure en ce qui concerne
le cas concret? Un cas a) peut être plus gravé qu’un cas c) et peut

26
78 CONVENTION DE 1902 (OPIN. INDIV. DE M. BADAWI)

nécessiter une mesure plus importante, et le contraire peut être vrai.

*
* *

Pour contester l’exception d’ordre public, on a souvent invoqué
le vague et la généralité de la notion ainsi que l’abus ou l'arbitraire
à craindre dans son application; mais outre qu'il s’agit là d’un
danger hypothétique et exagéré, l’objection n’est pas valable pour
exclure une règle de droit dont elle postule la vérité en principe. Au
plus, la seule portée de l’objection serait d'inviter à une plus grande
circonspection dans son application.

En l'espèce, la contestation ne porte en réalité ni sur le principe
de l'exception d’ordre public, ni sur le fait qu'elle constitue une
réserve implicite à l’article premier de la Convention de 1902, ni
sur la portée générale de la loi sur l’éducation protectrice, mais
sur l’application de l’une de ses dispositions à l’espèce soumise à
la Cour, en détachant l'alinéa premier de l’article 22 de la loi du
6 juin 1924 de l’ensemble du système et en contestant son caractère
d'ordre public.

On a également contesté la présence de l’élément de rattachement
considéré comme une condition de l’exception de l’ordre public,
mais la résidence ininterrompue de la mineure en Suède ne laisse
aucun doute sur l’existence, dans le cas actuel, dudit élément.

*
* *

Des considérations qui précèdent on peut conclure que la loi sur
l'éducation protectrice est une loi d’ordre public et qu'à ce titre
elle met en échec l’application de la Convention de 1902.

Ce motif devrait s’ajouter aux motifs adoptés par la Cour dont
il serait le complément nécessaire.

Ainsi, le rejet des conclusions des Pays-Bas, établi sur la base
des arguments des Parties elles-mémes, n’en serait que plus
convaincant.

(Signé) A. BADAWI.

27
